Notice of Pre-AIA  or AIA  Status
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment and RCE filed on 8/23/21.  Claims 1-10 and 12-16 are presented for examination.  In summary, the invention relates to applying different parameters/rules to different views/zones.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/21 has been entered.
 
Claim Objections
Claims 1-10 and 12-16 are objected to because of the following informalities:  
The bullet format of the claims should be removed to clearly claim the claim limitations and avoid an outline.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (USPN. 2016/0048783) in view of Sherman et al (USPN. 2019/0012330).

Regarding claims 1, 4 and 8, Peterson discloses a method and system for creating intelligent context aware interlinked comprising the steps of:
receiving a map (102) and identifying an outer boundary of a region represented by the map (102); (par. 3, interactive maps, zones)
identifying a plurality of predefined context parameters associated with the map (pars. 3 and 30, predefined area rules for zones, user and server, and fig. 1 K, business parameters such as customers);
identifying a first subset of context parameters and a second subset of context parameters from the plurality of predefined context parameters, wherein the first subset of context parameters and the second subset of context parameters are subsets from the plurality of the predefined context parameters, wherein the first subset of context parameters describe topography or geography of a region represented by the map (par. 30 and 52, location/boundary based rules, par. 69-70, items 806-808, the change of map parcels into pieces of parcels changes the zones or boundaries using criteria), and further teaches unique locate operations for each area of notifications (par. 99), but Peterson does 
However, Sherman teaches a business parameter which describes how business opportunities are distributed across the region represented by the map (par. 48, render data on the venue map of the zone, wherein business parameter is equated to sale data such as ticket point of sales and other historical data and predicted data, Sherman).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to use additional criteria from historical data and apply it on Peterson map (par. 99, adjusting the area of notification based on evaluation, Peterson).  One would have been motivated to use business parameter such as sales information from historical data on a displayed topography to render data on the venue map for a specified zone (par. 48, render data on the venue map at a zone, Sherman).
Peterson in view of Sherman teach, 
creating an initial zoning for the map using the outer boundary of region represented by the map and the topography or geography described by the first subset of context parameters to create an adjusted set of zones (par. 52, boundary of the dig area, Peterson);
re-zoning the map by adjusting a boundary or boundaries between at least two zones of the initial set of zones of the map using the business parameter included in the second subset of context parameters to create an adjusted set of zones (pars. 52 and 60, excavation entities subdivided into areas of notification designated A, B and C, and See fig. 8, par. 69-70, 806-808, the change of map parcels into pieces of parcels changes the zones or boundaries, Peterson, in view of business parameter of sales as done in Sherman, par. 48);
storing the adjusted set of zones of the map (pars. 40 and 60, visual display provided to the user, Peterson, and fig. 14, items 1410, 1412 and 1416 and par. 99, store unique member notifications, Peterson). 


5. Peterson in view of Sherman teach,
fetching historical data from a historical data system (116) storing at least one selected from the set comprising the map (102), corresponding outer boundary of the region represented by the map (102), the plurality of predefined context parameters, the first subset of context parameters, the second set of context parameters, the initial zoning of the map (102), and the context aware interlinked zones of the map (102) (pars. 8 and 82, history parameters and user history performed on mapping interface during one or more excavation entities/zone, Peterson).

6.    Peterson in view of Sherman teach,
the first subset of context parameters identify roads in the region represented by the map, such that the initial set of zones are created based on the roads in the region ((pars. 35 and 83, road feature layers and geo coordinates, Peterson) and wherein the business parameter describes a distribution of at least one of the following across the region: revenue, consumer density, revenue per capita, sales per capita, service center density and personnel density (par. 48, sales from historical data, Sherman)

7.    Peterson in view of Sherman teach,
the step of generating context aware interlinked zones for the map (102) uses correlations between the initial zoning of the map (102) and the second subset of context parameters using methods selected from statistical methods, numerical methods, expert systems based methods, artificial intelligence based methods, machine learning methods and any combination thereof (par. 42, rules engine comprises an algorithm that compares user identified geo data to predefined data stored and calculates, note that user defined polygon may be divided into zones 1, 2 and 3, Peterson).

12. Peterson in view of Sherman teach, wherein the geography or topography described by the first subset of context parameters includes roads in the region represented by the map, such that the processor is configured to create the initial zoning based on the roads in the region (pars. 35 and 83, road feature layers and geo coordinates, Peterson).

13. Peterson in view of Sherman teach the geography or topography described by the first subset of context parameters include at least one of: terrain, postal zip codes, or pre-identified regions, the processor to create the initial zoning based on at least one of terrain, postal zip codes, or pre-identified regions (par. 69-70, 806-808, the change of map parcels into pieces of parcels changes the zones or boundaries, Peterson).

14. Peterson in view of Sherman teach the business parameter describes customer distribution across the map, the processor to re-zone the map based on customer distribution across the map (ticket point of sales, par. 48, Sherman).

15.  Peterson in view of Sherman teach wherein the processor rezones the map such that at least two zones, after the boundary there between is adjusted, have an equal number of customers (par. 52, business rules and analysis of the business rules values against area and par. 69-70, 806-808, the change of map parcels into pieces of parcels changes the zones or boundaries using criteria, Peterson).

16.  Peterson in view of Sherman teach wherein the business parameter describe revenue distribution or sales distribution across the map, such that the processor is configured to rezone the map based on 

Regarding system claims 2, 3, 9 and 10, they claim substantially the same subject matter as rejected method claims 5-7 above and are therefore rejected on the merits.

Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive in view of a New Grounds of rejection.

Please refer to the new ground of rejections regarding business parameter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data processing such as map zoning:
USPN. 9813610

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






September 9, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158